Exhibit 10.2

NASH-FINCH COMPANY

PERFORMANCE INCENTIVE PLAN

I. PURPOSE

A. General.  In an effort to maintain a position of leadership in the industry
in which Nash-Finch Company (the “ Company ”) competes, it is necessary to
promote financial interests of the Company and its Subsidiaries, including its
growth, by attracting and retaining certain highly qualified employees
possessing outstanding ability, motivating such employees by means of
performance related incentives, and providing incentive compensation
opportunities that are competitive with those of major corporations. The
Nash-Finch Company Performance Incentive Plan (the “ Plan ”) hereinafter
described is designed to assist the Company in attaining these objectives.

B. Performance-Based Compensation.  With respect to Covered Awards, the Plan is
intended to constitute a qualified performance-based compensation plan under
Section 162(m)(4)(C) of the Code and shall be construed and administered so as
to ensure such compliance.

C. Cash Bonus Plan.  The Plan is not intended to be (and shall not be construed
and administered as) an employee benefit plan within the meaning of ERISA.
Incentive Awards under this Plan are intended to be discretionary and shall not
constitute a part of an employee’s regular rate of pay.

D. Section 409A.  The Plan is intended to be exempt from the provisions of
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued there under (“ Section 409A ”).

II. PLAN ADMINISTRATION

A. Plan Administration.  The Company or its delegate has the authority and
responsibility to manage and control the general administration of the Plan,
except as to matters expressly reserved in this Plan to the Committee. This Plan
is not intended to modify or limit the powers, duties or responsibilities of
either the Board or the Committee as set forth under the Company’s Restated
Certificate of Incorporation, as amended. Determinations, decisions and actions
of the Company or, if applicable, the Committee, in connection with the
construction, interpretation, administration, or application of the Plan will be
final, conclusive, and binding upon any Participant and any person claiming
under or through the Participant. No employee of an Employer, any member of the
Board, any delegate of the Board, or any member of the Committee will be liable
for any determination, decision, or action made in good faith with respect to
the Plan or any Incentive Award made under the Plan.

B. Specific Authority of the Committee.  The Committee shall have the sole
authority and responsibility to review annually management’s recommendations for
the Selected Performance Objectives and Selected Performance Factors under the
Plan, to select the Selected Performance Objectives and Selected Performance
Factors for an Award Year; and to otherwise administer Incentive Awards payable
to Officers, including under Covered Awards.

C. Non-Assignability.  A Participant’s rights and interests in and to payment of
any Incentive Award under the Plan may not be assigned, transferred, encumbered
or pledged other than by will or the laws of descent and distribution; and are
not subject to attachment, garnishment, execution or other creditor’s processes.

D. Amendment or Termination; Term.

i. The Plan may at any time be amended, modified, or terminated, as the
Committee in its discretion determines. Such amendment, modification, or
termination of the Plan will not require the consent, ratification, or approval
of any party, including any Participant. The Committee may amend the Selected
Performance Objectives and/or the Selected Performance Factors as well as any
Incentive Award (including increasing, decreasing or eliminating any or all
Incentive Awards for an Award Year) prior to the payment of the Award (or the
date payment would have been made but for a Participant’s election to defer
receipt) to the extent it deems appropriate for any reason, including compliance
with applicable securities laws and local laws outside the U.S. Notwithstanding
the foregoing, to the extent the Committee has expressly designated an Incentive
Award as a Covered Award, the Committee will not have any authority to amend or
modify the terms of any Covered Award in any manner that would impair its
deductibility under Section 162(m) of the Code.

ii. Notwithstanding any provision of the Plan to the contrary, in the event that
the Committee determines that an Incentive Award may be subject to Section 409A,
the Committee may reserve the right (without any obligation to do so or to
indemnify any Participant for failure to do so) to adopt such amendments to the
Plan and the applicable agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Incentive Award from Section 409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Incentive Award, or
(b) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section.

E. No Contract of Employment.  Neither the Plan, nor any Incentive Award,
constitutes a contract of employment, and participation in the Plan will not
give any employee the right to be retained in the service of the Company or any
Subsidiary or continue in any position or at any level of compensation.

F. Controlling Law.  Except in connection with other matters of corporate
governance and authority (all of which shall be governed by the laws of the
Company’s jurisdiction of incorporation), the validity, construction,
interpretation, administration and effect of the Plan and any rules, regulations
and actions relating to the Plan will be governed by and construed exclusively
in accordance with the laws of the State of Minnesota, notwithstanding the
conflicts of laws principles of any jurisdictions.

G. Compliance with Section 162(m) of the Code.  To the extent any provision of
the Plan or an Incentive Award or any action of the Committee or the Company as
it relates to a Covered Award may result in the application of Section 162(m)(1)
of the Code to compensation payable to a Covered Employee, such provision or
action shall be deemed null and void to the extent permitted by law and deemed
advisable to the Committee.

H. Unfunded, Unsecured Obligation.  A Participant’s only interest under the Plan
shall be the right to receive a payment of either cash or Stock or a combination
of cash and Stock for an Incentive Award pursuant to the terms of the Incentive
Award and the Plan. No portion of the amount payable to a Participant under this
Plan shall be held by the Company or any Subsidiary in trust or escrow or any
other form of asset segregation. To the extent that a Participant acquires a
right to receive a payment of cash and/or Stock under the Plan, such right shall
be no greater than the right of any unsecured, general creditor of the Company,
and no trust in favor of any Participant will be implied.

III. DEFINITIONS

Unless the context requires otherwise, the following terms when used with
initial capitalization have the following meanings:

A. Award Year — The fiscal year for which Incentive Awards, if any, are
calculated under the Plan.

B. Board — The Board of Directors of the Company.

C. Code — The Internal Revenue Code of 1986, as from time to time amended
including any related regulations.

D. Committee — the Compensation and Management Development Committee of the
Board of Directors of the Company, comprised solely of two or more outside
directors meeting the requirements of Section 162(m) of the Code.

E. Company — Nash-Finch Company.

F. Compensation — Compensation means a Participant’s annual rate of base salary
in effect at the time eligibility for participation for an Award Year is
determined (but not later than 90 days following the beginning of such Award
Year), or, if participation under the Plan commences during the Award Year, at
such later commencement of participation, and without regard to any salary
reduction agreement to make pre-tax elective contributions under any qualified
Code Section 401(k) Plan or Code Section 125 cafeteria plan (including any HMO
premium deductions).

G. Covered Award — An Incentive Award (i) that will be paid to a Covered
Employee, (ii) that the Committee expressly designates as performance-based
compensation and intends to be fully deductible under Section 162(m) of the
Code, and (iii) that will be paid following the shareholder approval required by
Section 162(m)(4)(C)(ii) of the Code.

H. Covered Employee — An individual who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code.

I. Employer — The Company and any Subsidiary that, with the approval of the
Chief Executive Officer of the Company, has adopted this Plan.

J. ERISA — The Employee Retirement Income Security Act of 1974, as from time to
time amended, including any related regulations.

K. Fair Market Value — The Fair Market Value of a share of Stock, as of any date
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote), as determined by (a) the mean
between the reported high and low sale prices of the Stock during the regular
trading session if the Stock is listed, admitted to unlisted trading privileges
or reported on any foreign or national securities exchange or on the Nasdaq
Global Market or an equivalent foreign market on which sale prices are reported;
(b) if the Stock is not so listed, admitted to unlisted trading privileges or
reported, the closing bid price as reported by the Nasdaq Capital Market, OTC
Bulletin Board or the National Quotation Bureau, Inc. or other comparable
service; or (c) if the Stock is not so listed or reported, such price as the
Committee determines in good faith in the exercise of its reasonable discretion.

L. Incentive Award — The dollar value of an award made to a Participant as
determined under the Plan.

M. Incentive Opportunity — The amount, stated as a percentage of a Participant’s
Compensation, determined with respect to an Award Year (or partial Award Year in
the case of participation for a partial year), that will be included in a
Participant’s Incentive Award formula under Paragraph V(A) of the Plan. If a
Participant held more than one eligible position during the Award Year, his or
her Incentive Opportunity will be separately determined based on each
corresponding period of participation. The Incentive Opportunity for
Participants who are Officers and the Incentive Opportunity upon which any
Covered Award is based will be determined solely by the Committee. 

N. Key and Senior Management Employee — Each Covered Employee, each Officer and
each Management Employee who is designated by the Company as a Key and Senior
Management Employee with respect to the Plan for an Award Year. Designation as a
Key and Senior Management Employee will apply only for the Award Year for which
the designation is made.

O. Management Employee —  An individual (i) who is classified by the Employer
(without regard to any retroactive judicial or administrative reclassification
of such individual) as a management employee (on other than a temporary
reclassification basis), (ii) whose employment is for an indefinite period, and
(iii) who is employed in an Employer established job classification not covered
by a collective bargaining agreement.

P. Officer — Each officer of the Company and each senior officer of the
Company’s Subsidiaries designated by the Board.

Q. Participant — Each employee of an Employer who is designated as a Participant
for an Award Year by the Company or the Committee, as the case may be.

R. Performance Objectives — One or more objectively determinable measures
established at the beginning of an Award Year, related to: specified levels of,
or relating to, customer satisfaction as measured by a Company sponsored
customer survey; employee engagement or employee relations as measured by a
Company sponsored employee survey; employee safety; employee diversity;
financial performance as measured by net sales, operating income, income before
income taxes, net income, net income per share (basic or diluted), profitability
as measured by return ratios (including return on assets, return on equity,
return on investment and return on sales), cash flows, market share, cost
reduction goals, margins (including one or more of gross, operating and net
income margins), stock price, total return to stockholders, economic value
added, working capital and productivity improvements; implementation or
completion of critical projects; retail store performance as determined by
independent assessment; and operational performance as measured by on-time
delivery, fill rate, selector accuracy, cost per case, sales per square foot,
sales per labor hour and other, similar, objective productivity measures.
Performance Objectives may be described in terms of Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria. Performance
Objectives shall be stated in terms of Threshold, Target and Maximum levels. For
other than Covered Awards, the Company may add other Performance Objectives not
specifically listed above.

S. Plan — The Nash-Finch Company Performance Incentive Plan, as evidenced by
this written instrument as may be amended from time to time.

T. Selected Performance Factors — The numerical factors (expressed as a
percentage) established by the Company relating to the Plan’s Selected
Performance Objectives for the Award Year and corresponding to the actual
achievement of the Threshold, Target and Maximum Selected Performance Objectives
(each as described in III(W)) for such Award Year. The Selected Performance
Factors as they relate to Officers and to Covered Awards shall be established by
the Committee. If the actual achievement of the Selected Performance Objective
for an Award Year, as determined by the Company (or by the Committee in the case
of a Covered Award or an Incentive Award to any other Officer) shortly after the
Award Year, is between the Threshold and Target or Target and Maximum
Objectives, the Selected Performance Factor will be the amount determined by
linear interpolation between the two corresponding Threshold, Target or Maximum
Selected Performance Factors.

U. Selected Performance Objectives — One or more Performance Objectives selected
for an Award Year. Subject to the provisions of Article VIII with respect to a
Covered Award, the Committee shall establish at the beginning of an Award Year
the Selected Performance Objectives, including the “Threshold”, “Target” and
“Maximum” levels for Officers and with respect to any Covered Award.

V. Stock — Shares of common stock of the Company, par value $1.662/3 per share.

W. Subsidiary — Any entity, corporate or otherwise, in which the Company,
directly or indirectly, owns or controls a greater than 50% interest.

IV. PARTICIPATION

A. Participants.  Participants will be determined annually by the Committee from
among the Key and Senior Management Employees who, in the judgment of the
Committee, as the case may be, have contributed, are contributing or are
expected to contribute to the creation of value for the Company and its
stockholders. Designation as a Participant will apply only for the Award Year
for which the designation is made and may include a partial year.

B. Termination of Employment.  In order to be entitled to receive an Incentive
Award for an Award Year, a Participant must be actively employed or on an
approved leave of absence as of the last day of the Award Year; however, the
Company (or the Committee, if applicable) may in its sole discretion pay an
Incentive Award to a Participant who has terminated employment but only if and
to the extent the Performance Objectives for such Award Year are achieved.

V. COMPUTATION OF INCENTIVE AWARDS

A. Formula.  Subject to Paragraph B, a Participant’s Incentive Award for an
Award Year will be an amount equal to the product of the following:

i. The Participant’s Incentive Opportunity;

ii. The Participant’s Compensation; and

iii. The sum of the Selected Performance Factors for the Award Year.

B. Covered Awards.  A Covered Award shall be the greater of the Incentive Award
determined under Paragraph A or an Award determined solely on the basis of one
or more financial Performance Objectives as established by the Committee prior
to the Award Year (or at such later date as may be permissible under Code
Section 162(m)), subject to the Committee’s discretionary authority under
Paragraph VIII(C) to reduce the amount of a Covered Award.

C. Classification Changes.  Appropriate adjustments and computations, including
computations for a partial Award Year, may be made to reflect changes in a
Participant’s job classification, or Selected Performance Factors during an
Award Year. Subject to the provisions of Article VIII with respect to Covered
Awards, the Committee shall determine all such adjustments and computations
relating to Incentive Awards for Officers.

VI. PAYMENT OF INCENTIVE AWARDS

A. Cash Payment.  Subject to a Participant’s right to elect payment in shares of
Stock pursuant to Paragraph B below, payment of Incentive Awards will be made in
cash as soon as practicable following the end of the Award Year (and, in any
event, by the 15th day of the third month following the calendar year in which
occurs the end of the Award Year) without interest.

B. Election to Receive Payment in Stock; Matching Restricted Stock Award.  A
Participant may, by written notice given to the Committee prior to the payment
of an Incentive Award, elect to receive payment of all or any portion of the
Incentive Award in the form of a number of shares of Stock having an equal
value, as determined by the Fair Market Value of the shares of Stock on the date
the Committee approves payment of Incentive Awards. To the extent that a
Participant elects to receive payment in the form of shares of Stock, the
Participant will be granted additional, restricted shares of Stock, equal to 15%
of the number of shares elected to be received in lieu of cash payment of the
Incentive Award. All such shares of Stock will be granted under the Company’s
2000 Stock Incentive Plan, as amended. The restricted shares will vest in full
on the date two years following the date the Committee approves the payment of
the Incentive Award, provided that the Participant has retained beneficial
ownership of the unrestricted shares, and will otherwise be subject to the terms
and conditions of the 2000 Stock Incentive Plan.

VII. WITHHOLDING TAXES

Notwithstanding any of the foregoing provisions hereof, an Employer shall
withhold from any payment to be made hereunder such amounts as it reasonably
determines it may be required to withhold under any applicable federal, state or
other law, and transmit such withheld amounts to the appropriate authorities. If
cash payments under this Plan are not available to meet the withholding
requirement, the Participant shall make available sufficient funds to meet the
requirements of such withholding, and the Employer shall be entitled and
authorized to take such steps as it may deem advisable, including but not
limited to, withholding out of any funds or property due or to become due to the
Participant, in order to have such funds made available to the Employer.

VIII. SPECIAL RULES FOR COVERED AWARDS

Notwithstanding any other provision of this Plan to the contrary, the following
provisions shall control with respect to any Covered Award:

A. Preestablished Incentive Opportunity and Performance Objectives.  The
Selected Performance Factors, Selected Performance Objectives and Incentive
Opportunity upon which a Covered Award is based or subject shall be established
by the Committee in writing not later than 90 days after the commencement of the
Award Year (or period of service as the case may be), provided that the outcome
is substantially uncertain at the time the Committee actually establishes such
factors and the objectives upon which they are based (or at such earlier time as
may be required or such later time as may be permissible under Section 162(m) of
the Code). The Committee shall not make Covered Awards based on Selected
Performance Objectives not specifically provided under this Plan if it
determines that use of such Performance Objectives would cause a Covered Award
to not be deductible under Code Section 162(m).

B. Certification of Performance Objectives.  Prior to the payment of a Covered
Award, the Committee shall determine and certify in writing whether and to what
extent the Selected Performance Objectives referred to in Paragraph A have been
satisfied.

C. Discretionary Reduction of Covered Award.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, reduce a Covered Award otherwise
determined pursuant to the Plan.

D. Limited Adjustments of Selected Performance Objectives.  In the event of
(i) any reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, extraordinary dividend or divestiture (including a spin-off) or any
other change in corporate structure or shares; (ii) any purchase, acquisition,
sale, disposition or write-down of a significant amount of assets or a
significant business; (iii) any change in accounting principles or practices,
tax laws or other such laws or provisions affecting reported results; (iv) any
uninsured catastrophic losses or extraordinary non-recurring items as described
in Accounting Principles Board Opinion No. 30 or in management’s discussion and
analysis of financial performance appearing in the Company’s annual report to
stockholders for the applicable year; or (v) any other similar change, in each
case with respect to the Company or any other entity whose performance is
relevant to the achievement of any Selected Performance Objective included in a
Covered Award, the Committee (or, if the Company is not the surviving
corporation in any such transaction, a committee of the board of directors of
the surviving corporation consisting solely of two or more “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code) may, without the
consent of any affected Participant, amend or modify the terms of any
outstanding Award that includes any Selected Performance Objectives based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division thereof) or such other entity so as equitably to reflect such event,
such that the criteria for evaluating such financial performance of the Company
or such other entity (and the achievement of the corresponding Selected
Performance Objectives) will be substantially the same (as determined by the
Committee or such committee of the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that any such change to any outstanding Covered Award pursuant to this
Paragraph D must be made in such a manner that it is independently determinable
by a hypothetical third party having knowledge of the relevant facts, and the
Committee shall take no action pursuant to this Paragraph D that would
constitute an impermissible exercise of discretion within the meaning of
Section 162(m) of the Code, or would otherwise cause the Covered Award to not be
deductible under Section 162(m) of the Code.

E. Changes Affecting Timing.  No change shall be made to accelerate the payment
of a Covered Award unless the amount of the Covered Award is discounted to
reasonably reflect the time value of money. Further, no change shall be made to
defer the payment of a Covered Award unless an increase in the amount paid with
respect to such award is based on a reasonable rate of interest or on the actual
returns on one or more predetermined actual investments (whether or not assets
associated with the amount originally owed are actually invested therein).

F. Maximum Amount.  The maximum amount of any Covered Award including the 15%
restricted Stock match under Paragraph VI(B) payable to any Covered Employee
with respect to an Award Year, determined as of the time the Covered Award is
paid, shall not exceed $3,000,000.

